NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         FEB 24 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

MARLENE LORI DICKSON,                            No.    19-17215

                Plaintiff-Appellant,             D.C. No. 2:18-cv-01024-DJH

 v.
                                                 MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                             for the District of Arizona
                   Diane J. Humetewa, District Judge, Presiding

                      Argued and Submitted February 1, 2021
                                Phoenix, Arizona

Before: W. FLETCHER, MILLER, and HUNSAKER, Circuit Judges.

      Claimant Marlene Dickson appeals from the district court’s decision affirming

the Commissioner’s denial of her application for disability insurance benefits under

Title II of the Social Security Act. We have jurisdiction under 28 U.S.C. § 1291.

“We review the district court’s order affirming the ALJ’s denial of social security

benefits de novo, and will disturb the denial of benefits only if the decision contains


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
legal error or is not supported by substantial evidence.” Ford v. Saul, 950 F.3d 1141,

1153–54 (9th Cir. 2020) (internal quotation marks omitted) (quoting Tommasetti v.

Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008)).

      The Administrative Law Judge (ALJ) did not err in rejecting the assessments

of Dickson’s treating physicians, Drs. Laura Sherman and Loren Froelich. While a

treating physician’s opinion generally receives “controlling weight,” see 20 C.F.R.

§ 404.1527(c)(2), “if the treating doctor’s opinion is contradicted by another doctor,

the ALJ may discount the treating physician’s opinion by giving specific and

legitimate reasons that are supported by substantial evidence in the record,” Ford,

950 F.3d at 1154 (internal quotation marks and citation omitted). The ALJ offered

specific and legitimate reasons to reject Dickson’s treating physicians’ opinions.

Namely, the ALJ assigned those physicians’ opinions little weight because they were

inconsistent with the medical evidence and the physicians’ own notes and this

reasoning is supported by substantial evidence in the record.

      Additionally, the ALJ did not err in assigning greater weight to the non-

treating physicians’ opinions. The ALJ assigned great weight to Dr. Karen

Mansfield-Blair’s opinion because it was consistent with the medical evidence and

Dickson’s daily activities. See 20 C.F.R. § 404.1527(c)(4). The ALJ also assigned

partial weight to the opinions of examining physicians Drs. Neil Stafford and An

Nguyen and the non-examining physician Dr. Elliot Salk because their findings of


                                          2
mild impairments were consistent with the record. Because these conclusions are

supported by substantial evidence, the ALJ did not err in assessing these medical

opinions.

      Finally, the ALJ did not err in discounting Dickson’s symptom testimony. If

a claimant has shown that an impairment “could reasonably be expected to produce

the pain or other symptoms alleged,” the ALJ may reject “testimony about the

severity of her symptoms only by offering specific, clear and convincing reasons for

doing so.” Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007) (citations

omitted). The ALJ concluded that Dickson’s described daily activities were

inconsistent with her allegations of disabling symptoms and limitations. Because a

contradiction between daily activities and alleged limitations is a sufficient basis to

reject Dickson’s testimony, see Molina v. Astrue, 674 F.3d 1104, 1113 (9th Cir.

2012), we find no error.

      AFFIRMED.




                                          3